          Case 2:21-cv-00258-ER Document 29 Filed 07/27/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 COMMONWEALTH OF
 PENNSYLVANIA, et al.,

                   Plaintiffs,

        v.                                        No. 2:21-cv-00258-ER

 EUGENE SCALIA, et al.,

        Defendants.



                 MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       Under Local Rule 5.1, I, Joseph J. Wardenski, respectfully move to withdraw my

appearance as attorney for the State of New York in this matter because of my upcoming

departure from the New York State Office of the Attorney General. The State of New York will

continue to be represented in this matter by Fiona J. Kaye, who was admitted in this case as

counsel pro hac vice on July 26, 2021.


DATED: July 27, 2021                         Respectfully submitted,
                                             /s/ Joseph J. Wardenski
                                             Joseph J. Wardenski
                                             Senior Trial Counsel
                                             New York State Office of the Attorney General
                                             28 Liberty Street
                                             New York, NY 10005
                                             Phone: (212) 416-8441
                                             Joseph.Wardenski@ag.ny.gov
          Case 2:21-cv-00258-ER Document 29 Filed 07/27/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that, on this 27th day of July, 2021, the foregoing Motion for Leave to Withdraw

as Counsel was filed with the Court and served electronically on all counsel of record using the

Court’s CM/ECF system.

                                                            /s/ Joseph J. Wardenski
                                                            Joseph J. Wardenski
